     Case 2:19-cv-01858-KJD-BNW Document 16 Filed 04/14/20 Page 1 of 4



 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                                        DISTRICT OF NEVADA

10

11    CALVIN SMITH,                                      Case No. 2:19-cv-01858-KJD-BNW
12                       Petitioner,                     ORDER
13            v.
14    JERRY HOWELL, et al.,
15                       Respondents.
16

17   I.     Introduction

18          The court directed petitioner to show cause why this action should not be dismissed as

19   untimely. ECF No. 5. Petitioner has filed a response to the order. ECF No. 15. Based upon

20   petitioner's arguments, the court will direct respondents to file a response.

21   II.    Summary of Time Calculations

22          Petitioner's judgment of conviction became final on February 28, 2014, when the time to

23   appeal the judgment expired. Petitioner filed his state post-conviction habeas corpus petition on

24   January 5, 2015, 310 days later. The federal period of limitation was tolled while the state

25   petition was pending. 28 U.S.C. § 2244(d)(2). The state post-conviction proceedings ended with

26   the Nevada Supreme Court issuing its remittitur on October 13, 2017. Petitioner delivered the

27   current federal habeas corpus petition for mailing on October 13, 2019, 729 days later. Without

28   equitable tolling, the action is untimely.
                                                        1
     Case 2:19-cv-01858-KJD-BNW Document 16 Filed 04/14/20 Page 2 of 4



 1   III.   Legal Standard

 2          The one-year period of limitation of 28 U.S.C. § 2244(d)(1) is subject to equitable tolling.

 3   Holland v. Florida, 560 U.S. 631, 645 (2010). “[A] ‘petitioner’ is ‘entitled to equitable tolling’

 4   only if he shows ‘(1) that he has been pursuing his rights diligently, and (2) that some

 5   extraordinary circumstance stood in his way’ and prevented timely filing.” Id. at 649 (quoting

 6   Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005)).

 7   IV.    Discussion

 8          Petitioner argues that he did not know that his state post-conviction habeas corpus

 9   proceedings had concluded until shortly before he filed his federal habeas corpus petition. First,

10   he states that his post-conviction counsel did not inform him that the Nevada Court of Appeals

11   had decided his post-conviction appeal on September 13, 2017. ECF No. 15 at 10. Second,

12   Petitioner states that he wrote post-conviction counsel on September 27, 2017, asking about the

13   status of his appeal, but the letter was returned. Id. at 10-11, 39-42. Third, petitioner states that

14   he wrote the Nevada Supreme Court on November 1, 2017, asking about the status of his appeal.

15   Id. at 11, 43-44. Petitioner states further that the clerk of that court sent him an incomplete docket

16   sheet that showed only docket entries through January 30, 2017, and did not show the September

17   13, 2017 decision. Id. at 11-12, 45-46. Fourth, Petitioner states that in early October 2019, while

18   using the prison law library's computer, he learned that the Nevada Court of Appeals had decided

19   his appeal on September 13, 2017. Id. at 12-13. Petitioner then sent his federal petition to this

20   court on October 13, 2019.
21          The court cannot evaluate petitioner's arguments based upon the documents that it

22   possesses. First, the court does not have the prison's mail log, which might show whether

23   petitioner did receive mail from post-conviction counsel. Second, the copy of the envelope that

24   petitioner provided shows that the Postal Service returned his letter to counsel because counsel

25   was not known at that address, but the court does not have documents which might show that

26   petitioner knew counsel's address at the time. Third, petitioner has attached page 1 of the Nevada
27   Supreme Court's docket sheet, but the court does not know whether the Nevada Supreme Court

28   sent only page 1 or the complete docket sheet. Fourth, while petitioner did send a petition to this
                                                         2
     Case 2:19-cv-01858-KJD-BNW Document 16 Filed 04/14/20 Page 3 of 4



 1   court soon after his stated date of learning that his appeal had been decided, it is not clear whether

 2   petitioner could have checked the Nevada Supreme Court's on-line docket earlier. Therefore, the

 3   court cannot determine, based upon the record it possesses, whether extraordinary circumstances

 4   existed and whether petitioner had been diligent in pursuing his rights.

 5          The court will direct respondents to file an answer or other response to the petition. If

 6   they wish, then they may argue that the petition is untimely.

 7   V.     Conclusion

 8          IT THEREFORE IS ORDERED that respondents shall file a response to the petition (ECF

 9   No. 6), including potentially by motion to dismiss, within sixty (60) days of entry of this order

10   and that petitioner may file a reply within thirty (30) days of service of an answer. The response

11   and reply time to any motion filed by either party, including a motion filed in lieu of a pleading,

12   shall be governed instead by Local Rule LR 7-2(b).

13          IT FURTHER IS ORDERED that any procedural defenses raised by respondents to the

14   petition shall be raised together in a single consolidated motion to dismiss. In other words, the

15   court does not wish to address any procedural defenses raised herein either in serial fashion in

16   multiple successive motions to dismiss or embedded in the answer. Procedural defenses omitted

17   from such motion to dismiss will be subject to potential waiver. Respondents shall not file a

18   response in this case that consolidates their procedural defenses, if any, with their response on the

19   merits, except pursuant to 28 U.S.C. § 2254(b)(2) as to any unexhausted claims clearly lacking

20   merit. If respondents do seek dismissal of unexhausted claims under § 2254(b)(2): (a) they shall
21   do so within the single motion to dismiss not in the answer; and (b) they shall specifically direct

22   their argument to the standard for dismissal under § 2254(b)(2) set forth in Cassett v. Stewart, 406

23   F.3d 614, 623-24 (9th Cir. 2005). In short, no procedural defenses, including exhaustion, shall be

24   included with the merits in an answer. All procedural defenses, including exhaustion, instead

25   must be raised by motion to dismiss.

26          IT FURTHER IS ORDERED that, in any answer filed on the merits, respondents shall
27   specifically cite to and address the applicable state court written decision and state court record

28   materials, if any, regarding each claim within the response as to that claim.
                                                        3
     Case 2:19-cv-01858-KJD-BNW Document 16 Filed 04/14/20 Page 4 of 4



 1          IT FURTHER IS ORDERED that, notwithstanding Local Rule LR IC 2-2(g), paper copies

 2   of any electronically filed exhibits need not be provided to chambers or to the staff attorney,

 3   unless later directed by the court.

 4          DATED: April 14, 2020
 5                                                                ______________________________
                                                                  KENT J. DAWSON
 6                                                                United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        4
